DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Preliminary Amendment filed February 18, 2020 in response to Examiner’s Office Action has been reviewed. Claims 2-26 are pending. Claims 2-26 are added. Claim 1 is canceled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,206,390. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the application are claiming common subject matter, as follows: a display device to present a modified image; a lens to distort the modified image that is displayed by the display device; a display pipeline that is to: apply a distortion to an original image to generate the modified image. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Hereinafter “Yang”) US Patent Application Publication No. 2015/0091900 in view of Barron et al. (Hereinafter “Barron”) US Patent Application Publication No. 20200084429, in further view of Lee et al. (Hereinafter “Lee”) US Patent Application Publication No. 2016/0377869.

Referring to claim 2, Yang teaches an apparatus [ab] comprising: 
a substrate [inherently having substrate in the mobile devices 902, 908 of fig. 9]; and 
a fixed-function display pipeline coupled to the substrate [inherent has its 3D wrap (i.e., image pipeline) 710 into display image 2D display 714 of fig. 7], wherein the display pipeline is to identify a plurality of image planes [700-706 of fig. 7; 0052-0055]; and composite a plurality of image planes to form an initial image [3D wrap (i.e., image pipeline) 710 of fig. 7; 0052-0055]. However, Yang does not explicitly teach identifying a modified coordinate of a pixel of the modified image, and determine whether to execute a process on the pixel based on the modified coordinate of the pixel. Barron teaches identifying a modified coordinate of a pixel of the modified image, and determine whether to execute a process on the pixel based on the modified coordinate of the pixel [rectifying homography functions may include a geometric pixel correction and a photometric pixel correction function, 0022, 0079, 0099].
It would have been obvious to one of ordinary skill in the art to add the feature of Barron to the system of Yang as an essential means to provide high resolution, low noise images provide high resolution, low noise images.
However, nether Yang nor Barron teaches a lens to distort the barreled image. Lee teaches a lens to distort the barreled image [the display would be distorted when viewed through such lenses of the HMD, 0010].
It would be obvious to one of the ordinary skill in the art at the time of invention to add this feature of Lee to Yang-Barron’s system as an essential means for the HMD utilizes laterally-curved lenses with a laterally-varying refractive index so as to adapt the focal power of the lens to the corresponding changes in lateral curvature of the lens. 
Referring to claim 10, all limitations of this claim have been addressed in the analysis of claim 1 above, and this claim is rejected on that basis.

Referring to claim 18, this is a method claim which is corresponding to the apparatus claim 1 above; therefore, this claim is rejected under the same rationale.

Referring to claim 3, Yang, Barron and lee teach the invention substantially as claimed, wherein the display pipeline is further to: modify an original coordinate of the pixel in the original image to the modified coordinate in the modified image based on a distance of the original coordinate to a midpoint of the lens. 

Referring to claim 4, Yang, Barron and lee teach the invention substantially as claimed, wherein to determine whether to execute the process on the pixel based on the modified coordinate of the pixel, the display pipeline is further to: determine if the modified coordinate of the pixel fits within the lens. 

Referring to claim 5, Yang, Barron and lee teach the invention substantially as claimed, wherein to determine whether to execute the process on the pixel based on the modified coordinate of the pixel, the display pipeline is further to: determine that the pixel is to be bypassed for the process if the pixel does not fit within the lens [Lee, display would be distorted when viewed through such lenses of the HMD, 0010]. 

Referring to claim 6, Yang, Barron and lee teach the invention substantially as claimed, wherein to determine whether to execute the process on the pixel based on the modified coordinate of the pixel, the display pipeline is further to: determine that the process is to be executed on the pixel if the pixel does fit within the lens [Yang, 0059]. 

Referring to claim 7, Yang, Barron and lee teach the invention substantially as claimed, wherein to determine whether to execute the process on the pixel based on the modified coordinate of the pixel, the display pipeline is further to: determine if color values of the pixel are to be copied based on the modified coordinate of the pixel [0054-0055]. 

Referring to claim 8, Yang, Barron and lee teach the invention substantially as claimed, wherein to determine whether to execute the process on the pixel based on the modified coordinate of the pixel, the display pipeline is further to: determine a transparency of the pixel in the modified image based on the modified coordinate [Barron, 0079-0087]. 

Referring to claim 9, Yang, Barron and lee teach the invention substantially as claimed, wherein the display pipeline includes a fixed-function unit [Yang, 0040-0048; 0053-0058].

Referring to claims 11-17 and 19-24, all limitations of these claims have been addressed in the analysis of claims 2-10 and 18 above, and these claims are rejected on that basis. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THUY N PARDO/Primary Examiner, Art Unit 2691